Citation Nr: 1517906	
Decision Date: 04/26/15    Archive Date: 05/04/15

DOCKET NO.  02-15 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for erythema multiforme. 


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The appellant served in the U.S. Marine Corps Reserve from April 1980 to April 1986, including a period of active duty for training (ACDUTRA) from July 1980 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was first previously before the Board in March 2004, at which time   the Board denied the appellant's claim for service connection for erythema multiforme.  The appellant appealed the Board's March 2004 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2006 Order, the Court vacated the Board's March 2004 decision and remanded the claim in order for the appellant to be scheduled for a Board hearing.  In October 2007, the appellant testified before a Veterans Law Judge (VLJ) via videoconference.  A transcript is associated with the claims file.

The Board denied the claim again in December 2007, and the appellant again appealed to the Court.  By a December 2008 Order, the Court granted a December 2007 Joint Motion to Vacate and Remand (Joint Motion), which set aside the December 2007 Board decision and remanded the case for appropriate Board action.  The Board remanded the matter in December 2009, and denied the claim a third time in September 2011.  The appellant again appealed the September 2011 decision to the Court, and by a March 2012 Order, the Court granted a Joint Motion to Vacate and Remand (Joint Motion) filed by the appellant and the Secretary.  In June 2013, the Board remanded the matter for another Board hearing, as the VLJ that conducted the October 2007 hearing had left the Board.  In March 2014, the appellant testified before the undersigned VLJ; a transcript of that hearing is of record.

In August 2014, the Board requested a Veterans Health Administration (VHA) opinion, and the VHA opinion was obtained in September 2014.  

FINDINGS OF FACT

1.  The appellant's erythema multiforme existed prior to his various periods of active duty for training and inactive duty training from April 1980 to April 1986.
 
2.  The preponderance of the competent and probative evidence of record is against a finding that the appellant's pre-existing erythema multiforme underwent a permanent increase in severity during his period of active duty for training or that the appellant's erythema multiforme is due to an injury incurred during his inactive duty for training.


CONCLUSION OF LAW

Erythema multiforme was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(22), (23), (24), 106, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2014).

In this case, the duty to notify was satisfied by way of April 2001 and July 2003 pre-adjudication letters, and subsequent May 2010 letter.  Following the 2010 letter the claim was readjudicated in a May 2011 supplemental statement of the case. 

The appellant has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Concerning the duty to assist, the Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The appellant's available service and post-service treatment records and Social Security Administration (SSA) records have been obtained.  He has also been afforded VA examinations and medical opinions have been obtained.  While the appellant has also testified as to other providers of medical treatment, including the Crossroads Clinic in Cheyenne, Wyoming, he clarified that he only re-fills prescriptions there; thus, the Board   finds that those records are not relevant to the current issue on appeal, particularly because, as discussed below, there is no question as to the presence of a current disability.

The Board notes that the appellant's service treatment records (STRs) and dental records have been deemed missing.  When STRs are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Board notes that pertinent service hospital records dated in August 1980 and relating to treatment for the disability on appeal have been obtained.  

The appellant was also afforded hearings before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judges (VLJs) identified the issue to the appellant, who testified as to the events in service upon which his claims are based, and as to his symptoms and treatment history prior to, during, and post service.  The appellant and his attorney, who is very experienced in VA law, have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearings.  The hearings focused on the elements necessary to substantiate the claim, and the appellant provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the appellant is not prejudiced by a decision at this time.

Lastly, the Board's prior remand instructions have been complied with inasmuch   as the appellant was afforded Board hearings and provided VA examinations.  Additionally, the Board obtained a VHA opinion in September 2014, to which     the appellant's attorney responded with argument in January 2015.  The Board is cognizant of the attorney's assertion that the opinion is inadequate because the examiner did not consider the appellant's testimony regarding the nature of his condition prior to service and because the examiner discussed herpes simplex virus as a cause for the disability at issue.  However, for reasons discussed in further detail below, the Board finds that another opinion is not necessary.  Notably, the attorney in this case also has indicated that at issue is a factual question "for the Board to decide based on the existing record," and the appellant has indicated that he has no further evidence to submit.

The Board finds that there is no indication in the record that any additional existing evidence relevant to the issue to be decided herein is available and not part of the claims file.  Therefore, the Board will proceed to the merits of the appellant's appeal.


II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant in this case asserts that his preexisting erythema multiform was aggravated by his period of active duty for training (ACDUTRA).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Active military, naval, or air service includes active duty, any period of active    duty for training during which the individual concerned was disabled or died     from  a disease or injury incurred in or aggravated in line of duty, or any period     of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  The Board notes that ACDUTRA is defined, in part, as full-time duty in the Armed Forces performed   by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State.  38 U.S.C.A.    § 101(23); 38 C.F.R. § 3.6(d).  Presumptive periods for service connection do not apply to ACDUTRA unless the person concerned became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  Acciola v. Peake, 22 Vet. App. 320, 323 -324 (2008); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The record shows that the appellant did not have any active duty service, but had service with the Marine Corps Reserve from April 1980 to April 1986.  During that service, he had a period of ACDUTRA from July 29, 1980 to December 7, 1980, and the remainder of the appellant's Reserve service was INACDUTRA.  Currently, service connection is not in effect for any disabilities.  Thus, the appellant has not achieved "veteran" status.  38 U.S.C.A. § 101(2), (24)(A)-(B); 38 C.F.R. §§ 3.1(d); 3.6(a) (2014). 

As such, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309, as well as the presumptions of soundness and aggravation, are inapplicable.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Instead, the burden is on the claimant to establish a causal relationship between the worsening of a preexisting condition and his ACDUTRA. Donnellan, 24 Vet. App. at 173-174.  There is no shifting burden as there is when the presumptions of soundness and aggravation apply.  Id. 

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase      in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence    of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the preponderance of the evidence is against the appellant's claim.  Initially, there is no question as to the presence of a current disability; service treatment records, post-service treatment records, and VA examinations, including examinations in June 2003 and July 2010, show a diagnosis erythema multiforme. 

Nor is there any question that the appellant was treated for erythema multiforme during the period of ACDUTRA in question.  Indeed, available service hospital records show that the appellant was hospitalized in August 1980 for the condition.  Additionally, the appellant has not alleged that his erythema multiforme had its inception during his period of ACDUTRA or that the condition is due to an injury suffered during INACDUTRA.  Instead, the evidence shows he has consistently reported that he has suffered from erythema multiforme since he was a child, and that the condition was aggravated by boot camp (on ACDUTRA), to include by vaccinations, a tick bite, food, exercise, and weather therein.  

Thus, the question that remains is whether the appellant's preexisting erythema multiforme was aggravated (or permanently worsened) by his period of ACDUTRA.  Following a careful review of the record, the Board finds that the most probative evidence indicates that it was not.

In July 2010, following a review of the appellant's medical records, a VA examiner opined that it is "not likely" that erythema multiforme was aggravated beyond its natural course during the appellant's period of ACDUTRA.  In support of the opinion, the examiner noted that the appellant himself reported that his flares are related to episodes of increased stress, such as his car breaking down or job problems, which     at this time would not be related to military service.  Additionally, the examiner explained that, according to medical literature, erythema multiforme is primarily        a self-limiting condition, though recurrences are recognized.  The examiner also discussed that stress was not found to be a cause of recurrence, but that herpes simplex virus (HSV) can be a cause, and can be exacerbated by stress.  Nevertheless, the examiner found that there is no documentation that the appellant's outbreaks       are associated with HSV.  The examiner further observed that erythema multiforme may follow outbreaks of HSV or mycoplasma infections, or alternatively may be idiopathic in origin.

In September 2014, a VHA opinion was obtained that is consistent with the July 2010 VA opinion.  In this regard, the physician noted that erythema multiform is     a self-limited skin disease, which usually recurs, and essentially does not have a "natural or normal progression."  Instead, the physician explained that episodes can vary in severity from one episode to the next, and the severity of one episode does not predict the severity of a subsequent episode.  The physician further stated that the appellant's episodes of erythema multiforme prior to and during ACDUTRA likely have a recurrent precipitating factor in common.  The physician noted        that HSV is the most likely precipitating factor, noting that an October 1993 skin biopsy showed herpes associated erythema multiforme, and the appellant was on     a prophylaxis medication, acyclovir, which research shows is used to treat herpes viruses.

The July 2010 and September 2014 opinions are afforded significant probative   value, as they considered the appellant's medical history and were supported by adequate rationale with reference to medical literature.  In particular, the July 2010 VA examiner expressly considered the nature and course of the appellant's symptoms     as reported by him and shown in the record, including his reports of four or five episodes a year, and despite this, offered a negative opinion.  Moreover, the July  2010 and September 2014 opinions are internally consistent as to the self-limiting nature of the condition, and consistent with other evidence of record, including a  prior June 2003 VA examiner's notations that erythema multiforme preexisted the appellant's service and is known to have chronic episodic recurrences, as well as ongoing post service treatment records showing recurrent episodes of varying severity.  Indeed, the first objective evidence of treatment for erythema multiforme post service was in September 1988, over eight years after the in-service episode, and it does not appear that the appellant continued to require hospitalization post August 1980 for episodes of his condition, though a four day hospitalization occurred in October 1990.  Thus, the medical evidence as a whole is consistent with the July 2010 VA opinion that there was no permanent worsening or aggravation of preexisting erythema multiforme during ACDUTRA. 

In contrast to the VA opinions, statements submitted by the appellant dated in October 2010 from different medical providers relating to his erythema multiform, do not include medical opinions addressing aggravation or causation as between service and the appellant's erythema multiforme, or opinions regarding aggravation contemporaneous with service.  Nor is there adequate discussion in the statements of the appellant's medical history prior to, during, or since service; rather, the statements appear to simply document the appellant's own contentions regarding the cause or precipitating factors for his condition.  To the extent that the statement from Dr. J.N. states that vaccines have been noted in some cases to precede the development of erythema multiforme, the appellant had already developed recurrent erythema multiforme prior to the vaccinations in service, and the provider went on to state that "typically this does not result in recurrent erythema multiforme."  Thus, the October 2010 statements are not considered by the Board to be probative of a nexus between the appellant's erythema multiforme and ACDUTRA.

As to the appellant's challenges to the September 2014 VHA examiner's opinion, the Board is not persuaded.  Regarding the allegation that the opinion is inadequate because the examiner ignored the appellant's lay testimony in determining that a comparison of the severity of the condition prior to and during ACDUTRA could not be done, the Board concludes that that statement does not otherwise render the overall opinion inadequate.  As discussed, the examiner went on to explain that erythema multiform is a self-limited skin disease, which usually recurs, can vary    in severity from one episode to the next, and in which the severity of one episode does not predict the severity of a subsequent episode.  Again, she noted that it is inaccurate to state that the condition has a natural or normal progression.  Thus, if each episode constitutes a self-limited condition and is not related to the severity   of subsequent episodes, any such comparison would be neither probative nor persuasive as to aggravation.

Furthermore, the Board does not find the appellant's lay reports generally to be consistent and thus, any failure of the VHA examiner to consider those statements  is harmless.  In this regard, the appellant has reported variously throughout the record report an onset of the condition at age 8 or alternatively, in 7th grade.  He also testified in January 2003 that he did not have symptoms other than in his mouth prior to service, specifically stating that, "when I was a kid and everything, the symptoms were always in my mouth and throat...but during Boot Camp, receiving those shots - then that's when scars came."  He continued, "They started showing up after I got the shots in my arm."  Yet, service treatment records show that on two separate physical examinations in August 1980, numerous pigmented lesions were present on both arms and hands, attributed by the appellant then to be old resolved target lesions.  Additionally, had the symptoms in service arisen with a vaccination, as the appellant testified during his DRO hearing, the Board finds it likely that the hospital treatment records would have reflected some reported association of onset with vaccinations, yet there is none.  Social Security medical records also show numerous instances of the appellant's credibility being called into question during various evaluations.  As such, the Board finds the appellant's lay statements generally lacking in credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).  Even so, the Board finds that the July 2010 VA opinion is also adequate, probative, and persuasive, and any alleged flaw in the September 2014 opinion does not render the earlier July 2010 opinion inadequate.

While the appellant contends that his erythema multiforme was aggravated by his period of ACDUTRA, specifically by boot camp and vaccines, and aggravated thereafter due to weather and exercise during INACDUTRA, there is no indication that he has specialized training or medical expertise to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Clyburn v. West, 12 Vet. App. 296, 301 (1999).  As such, his opinions do not constitute competent medical evidence.  He has not submitted any other competent and credible evidence of in-service aggravation of his preexisting condition and, whereas here, the presumptions of soundness and aggravation do not apply, the burden of establishing aggravation in service is his.

In sum, the medical evidence as a whole, including the September 2014 and July 2010 VA examinations, opinions, and the statements of recent private medical practitioners in October 2010, are to the effect that the appellant's various triggering exposures, including during ACDUTRA, may affect the nature of episodes of erythema multiforme, but are not shown to affect or increase the frequency or severity of future episodes of the disorder.  To the extent that the record shows     the appellant was diagnosed with Stevens-Johnson syndrome in the 1990s, that diagnosis has not been shown during the period on appeal, and a June 2003 VA examiner found that the appellant did not have that condition.  

Furthermore, as to the discussion of HSV as an underlying cause or precipitating factor, and the contradictory evidence as to whether the appellant actually has HSV, the Board points out that the July 2010 VA examination report reflects that the examiner did not rely, in her analysis and resulting opinion, on the appellant having or not having HSV, and the September 2014 opinion as to the self-limited nature and course of recurrent erythema multiforme is similarly not dependent on the HSV discussion.  Thus, regardless of the HSV discussions, those opinions are deemed adequate.  Parenthetically, the Board notes that the evidence supporting that the appellant does not have HSV includes the October 2010 statements generally indicating that appellant "has had extensive workups" and "has had herpes simplex cultures that had been repeatedly negative."  The statements do not indicate the source of the workups and negative herpes simplex cultures, and there are no supporting records.  In contrast, the Board notes that September and October      1993 private treatment notes show that the appellant underwent a biopsy and "[d]ermatopath did indicate Herpes Simplex associated with EM."  Regardless, whether or not the appellant's erythema multiforme is associated with HSV, the most probative evidence shows that it was not aggravated during or by ACDUTRA, and the appellant has not alleged HSV was incurred during ACDUTRA.  Indeed, the appellant states he does not have it.

In any event, the most probative evidence indicates that the appellant's preexisting erythema multiforme was not aggravated by his period of ACDUTRA, nor has he reported the condition was the result of an injury during INACDUTRA. Thus, the preponderance of the evidence is against claim and service connection for erythema multiforme is denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for erythema multiforme is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


